Concurring and Dissenting Opinion by
ACOBA, J.,
with whom NAKAYAMA, j., Joins.
I concur, except I disagree that HMSA and HMA must be in competition as the majority indicates. Majority opinion at 1212. HMSA and HMA need not be in competition, nor is it necessary that then relationship with respect to those they serve be categorized as one with “customers.” Majority opinion at 1212-1213. While a mutual goal may in the most general sense be to “en-sur[e] that medical services are accessible,” id., the roles played by HMSA on the one hand, and HMA and the individual plaintiffs on the other, in the medical delivery system are plainly dissimilar. As the plaintiffs allege, “HMSA is the largest provider of fee-for-serviees insurance in the State[.]” On the other hand, the individual plaintiffs are physicians and HMA is an association of physicians whose profession is to provide medical treatment and care to individual patients.
I see no similarity in societal function between the two contending sides that places them in competition for Hawai'i Revised Statutes (HRS) chapter 480 purposes. HRS § 480-2(e) broadly provides that “any person may bring an action based on unfair methods of competition declared unlawful by this section.” (Emphasis added.) In my view it is sufficient that “unfair methods of competition” adversely impact the plaintiffs and allegations in that respect are made, beyond any allegations of unfair and deceptive acts or practices. I do not believe that allegations that the plaintiffs are in competition with the defendants is a prerequisite to a claim under HRS § 480-2(e). Thus it is unnecessary to allege, as the majority indicates, that HMSA and all the plaintiffs are in competition with each other for the same “customers.” Majority opinion at 1212-1213.